Citation Nr: 0738301	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gouty arthritis of the 
right foot, including as secondary to service-connected 
diabetes mellitus and service-connected renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied (direct) service 
connection for arthritis of the right foot.  

A personal hearing before a Veterans Law Judge in Washington, 
DC, that had been rescheduled at the veteran's request for 
April 26, 2005 was cancelled at the request of the veteran 
(March 3, 2005 representative letter).  The representative's 
November 2007 brief also indicates that the appeal is 
submitted to the Board for a decision, and the case is 
offered for review by the Board.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.

Because the treatment records show a diagnosis of gouty 
arthritis of both feet, and because the veteran is generally 
contending that his gouty arthritis is secondary to service-
connected diabetes mellitus, the AOJ should also consider 
whether the veteran has also raised a claim for left foot 
gouty arthritis.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  Accordingly, the issue of service connection for 
gouty arthritis of the left foot, including as secondary to 
service-connected diabetes mellitus or renal failure, is 
referred to the AOJ for appropriate consideration. 





REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, the veteran initially claimed right foot 
arthritis as directly incurred in service, contending that he 
broke his right foot during service.  The May 2004 rating 
decision denied the direct service connection claim, and the 
veteran appealed this issue.  After certification of the 
appealed direct service connection issue to the Board, in 
November 2007 and through his representative, the veteran 
added a new theory of entitlement - secondary service 
connection - contending that the gouty arthritis was 
secondary to service-connected diabetes mellitus or service-
connected renal failure.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran's representative specifically requested this case 
be REMANDED to afford the veteran a VA examination and 
medical nexus opinions on the question of whether gouty 
arthritis of the right foot is secondary to service-connected 
diabetes mellitus or service-connected renal failure.  Thus, 
in the interests of judicial economy and avoidance of 
piecemeal litigation, the service connection claim shown on 
the title page has been amended to reflect the veteran's 
desire to pursue secondary service connection.  Smith v. 
Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Because of the timing of the newly raised secondary service 
connection theory, the AOJ also has not had the opportunity 
to provide the veteran with notice regarding the information 
and evidence necessary to substantiate a secondary service 
connection claim.  The issue of service connection for gouty 
arthritis of the right foot, including as secondary to 
service-connected diabetes mellitus and service-connected 
renal failure, is remanded to the AOJ for additional notice, 
as well as additional assistance of a VA examination and 
medical opinions. 

Accordingly, the issue of service connection for gouty 
arthritis of the right foot, including as secondary to 
service-connected diabetes mellitus and service-connected 
renal failure, is REMANDED for the following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. 
§ 3.159 is fully satisfied.  In 
particular, VA must send the veteran 
notice that includes an explanation as to 
the information or evidence needed to 
establish service connection for gouty 
arthritis of the right foot as secondary 
to service-connected diabetes mellitus 
and service-connected renal failure.  The 
AOJ should also insure that notice of 
downstream issues of initial rating and 
effective date as indicated in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) are 
provided to the veteran. 
  
2.  The AOJ should afford the veteran a 
VA examination, by an appropriate 
specialist, of the feet.  The examiner 
should be provided the full and accurate 
relevant history that includes diagnosis 
of gouty arthritis of both feet, and 
includes the veteran's service-connected 
diabetes mellitus and renal failure.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests and studies should be undertaken.  
The examiner should offer opinions as to 
whether the currently diagnosed gouty 
arthritis of the feet is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) the veteran's service-
connected diabetes mellitus and service-
connected renal failure.  A complete 
rationale should be provided for the 
opinions given.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  Following the above development, the 
AOJ should readjudicate the claim for 
service connection for gouty arthritis of 
the right foot, including the theory of 
secondary service connection due to 
service-connected diabetes mellitus and 
service-connected renal failure.  In 
particular, the AOJ's review should 
include consideration of the provisions 
of 38 C.F.R. § 3.310 (2007) and Allen, 
supra.  If any of the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purposes of this remand is to provide due process by 
further notifying the veteran of the evidence and information 
necessary to substantiate his claim for service connection, 
and to assist the veteran by further developing his claim for 
service connection.  The veteran should report to the VA 
examination when scheduled, and the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


